In the county court appellees obtained judgment against appellant for $415 damages for injuries and diminution in value, alleged to have resulted to a shipment of cattle from the negligence of appellant. A large number of similar cases have been before this court and other appellate courts in this state, and the case at bar presents nothing new; and therefore, as the judgment is to be affirmed, it is not deemed necessary to write an extended opinion. All the questions presented in appellant's brief have been duly considered, and our conclusion is that no reversible error has been pointed out. Judgment affirmed.